                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     (at Covington)

    MICHAEL VAUGHAN,                              )
                                                  )
            Petitioner,                           )      Civil Action No. 2: 18-203-DCR
                                                  )
    V.                                            )
                                                  )
    JAMES DAVID GREEN, Warden,1                   )       MEMORANDUM OPINION
                                                  )           AND ORDER
           Respondent.                            )
                                                  )

                                     ***   ***    ***   ***

         Petitioner Michael Vaughan has filed a petition for a writ of habeas corpus, seeking to

“reverse [his] conviction, order the dismissal with prejudice of the indictment, order [his]

immediate release, and make declarations in support of this Court’s findings, after an

evidentiary hearing.” [Record No 1, p. 15] The petitioner, now an inmate at Eastern Kentucky

Correctional Complex, alleges eleven grounds for relief. [Record Nos. 1 and 45] The matter

was referred to a United States Magistrate Judge Edward B. Atkins under 28 U.S.C. §

636(b)(1)(B). Magistrate Judge Atkins has recommended that the Court deny the petition.

[Record No. 42]




1
       Vaughan named Scott Jordan, Warden of the Luther Luckett Correctional Complex, as
the respondent when he initially filed the petition. [Record No. 1] Vaughan has since been
transferred to Eastern Kentucky Correctional Complex where James David Green is Warden.
[Record No. 22] As a result, the Court has revised the caption to reflect that Warden Green is
now the proper respondent. See Fed. R. Civ. P. 17(d), 25(d); R. 2(a), 12 of the Rules Governing
Section 2254 Cases in the United States District Courts.

                                              -1-
       Petitioner made no timely objections to the Recommended Disposition. Instead, he

filed a motion for an extension of time to file objections. [Record No. 45] But finding no

good cause for an extension based on his argument and prior motions for extensions, the Court

denied the motion. [Record No. 46] Regarding this issue, the Court notes that a party who

fails to raise timely objections generally forfeits the right to appeal the district court’s

subsequent ruling on the issues analyzed in a magistrate judge’s report. See Berkshire v.

Beauvais, 928 F.3d 520, 530-31 (6th Cir. 2019). Additionally, “[i]t does not appear that

Congress intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas

v. Arn, 474 U.S. 140, 150 (1985).

       Nevertheless, the Court has conducted a de novo review of the petition and all

outstanding motions in the case.         The Court agrees with Magistrate Judge Atkins’

recommendation [Record No. 42] that Vaughan’s petition [Record No. 1] and motion for an

evidentiary hearing and expansion of the record [Record No. 36] be denied.               Further,

Vaughan’s motion for limited discovery [Record No. 44] and motion to reconsider [Record

No. 47], which he filed after Magistrate Judge Atkins issued the Recommended Disposition,

will be denied. Therefore, the Court will deny the § 2254 petition and decline to issue a

certificate of appealability (“COA”).

                           I. Factual and Procedural Background

       Vaughan was arrested on December 26, 2013, after a stand-off and shootout with police

officers at his Covington, Kentucky home. [Record No. 17-4, p. 62] Bond was set at $250,000.

[Record No. 31, p. 32] Vaughan was indicted on February 27, 2014, on six counts of criminal



                                              -2-
attempt to commit murder, one count of arson in the first degree, and one count of wanton

endangerment in the first degree. [Record No. 17-2, pp. 1-2]

       Vaughan retained counsel and was arraigned on March 10, 2014. Id. at pp. 3-8. The

initial pretrial conference was set for May 6, 2014, rather than April 21, 2014, because defense

counsel requested the later date. [Record No. 17-4, p. 62] No trial date was set during the

May 2014 conference, and defense counsel stated at a subsequent July 14, 2014, conference

that while the defense desired to schedule the trial, more time was needed for mental health

evaluations. Id. at p. 5. Counsel provided official notice of intent to introduce evidence of

mental illness on August 4, 2014, and the Commonwealth filed a reciprocal motion for an

independent mental health evaluation on August 12, 2014. [Record No. 17-2, pp. 9-11]

       The petitioner first raised his speedy trial concern in an August 5, 2014, letter to the

trial court. [Record No. 31, p. 3] Vaughan has indicated that he informed the trial court of this

issue in sixteen different letters. Id. at pp. 3-7.

       Vaughan fired his initial counsel and retained a new attorney on September 16, 2016.

[Record No. 17-2, p. 16] The trial court held a pretrial conference on September 29, 2014. Id.

at p. 17. Vaughan’s new counsel asked that no trial date be set at that hearing, in part, because

former counsel had not provided relevant documents. [Record No. 17-4, p. 64] The court

continued the case, noting that the former counsel’s late mental health notice had already

caused much delay. Id. The court finally scheduled trial for March 10, 2015, at the November

10, 2014, pretrial conference. Id.

       However, discovery-related complications ensued, and the Commonwealth disclosed

123,000-124,000 messages it had downloaded from Vaughan’s ex-girlfriend Crystal Wilbers’

phone on February 19, 2015. [Record No. 17-2, p. 110] The Commonwealth conceded that
                                                -3-
the messages had been downloaded at an earlier date but stated that multiple detectives had

worked on the case and misplaced the files until February 2015. Id. The court declined to

hold the Commonwealth at fault and determined that it was necessary to continue the trial to

June 23, 2015. [Record No. 17-4, pp. 7-8, 65-66]

       Several events relevant to Vaughan’s petition occurred between the March and June

2015 scheduled trial dates. First, Wilbers contacted the court and reported that Vaughan, who

had previously had access to a laptop while incarcerated, had been using it to harass her.

[Record No. 17-2, p. 106] The court entered a no contact order and revoked Vaughan’s

computer privileges. Id. at pp. 106, 123. Second, Vaughan initiated a hunger strike to protest

his lengthy pretrial incarceration.     [Record No. 17-4, pp. 9-10] The Commonwealth

accordingly moved for further mental evaluations. Id. Third, the Commonwealth disclosed in

late May 2015 over 92,000 files that the Federal Bureau of Alcohol, Tobacco, Firearms and

Explosives (“the ATF”) had downloaded from Vaughan’s personal computers. Id. Finally,

the defense formally moved to dismiss all charges on the grounds that Vaughan’s speedy trial

rights had been violated by the repeated delays. [Record No. 17-2, p. 82]

       The court denied the motion to dismiss on June 3, 2015, and determined that the trial

must again be continued. [Record No. 17-4, pp. 9-10] The court reasoned that the ATF’s

delayed disclosure of the files was out of the Commonwealth’s control and found that the

necessary further mental health evaluations would prolong the case. Id.

       Following these evaluations, Vaughan was found competent to stand trial on August

24, 2015. [Record No. 17-4, p. 10] The court did not set a new trial date at that hearing because

the docket was full in the near term and Vaughan had simultaneously moved to declare himself



                                              -4-
indigent which required financial assessments. Id. The court rescheduled the trial for February

23, 2016, during a September 14, 2015, pretrial conference. Id.

       But the case did not go to trial because Vaughan agreed to a plea deal on February 15,

2016. [Record No. 17-2, p. 164] When he signed the agreement, Vaughan was represented by

appointed counsel as well as a guardian ad litem. Id. He pleaded guilty to six amended charges

of wanton endangerment, but the agreement also included the signed addendum: “[The

defendant] shall retain his right to appeal concerning his motion to dismiss for violations of

‘speedy trial.’” Id. at p. 161.

       Vaughan only contested the speedy trial issue on direct appeal to the Supreme Court of

Kentucky. [Record No. 17-4, p. 1-17] His brief indicated that the Commonwealth’s plea offer

had reserved the right to appeal this sole issue. Id. at p. 12. The appellate court noted in its

opinion affirming the conviction that Vaughan had entered a “conditional plea,” the condition

being that he could appeal the speedy trial claim. Id. at p. 68. The appellate court affirmed

the conviction, and Vaughan filed a petition for rehearing. Id. at p. 96. He sought to submit a

twenty-page petition and filed a motion for leave to exceed the ten-page limit on such motions.

Id. at pp. 90-91.     The Supreme Court denied the motion on November 3, 2017, and

subsequently denied the petition for rehearing on February 15, 2018. Id. at pp. 95, 191.

                                     II. Procedural Bars

                      A. Exhaustion and Procedural Default Standards

       Vaughan seeks a writ of habeas corpus under 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110

Stat. 1214 (1996). Before reaching the merits of any § 2254 petition, a federal habeas court

must consider whether the alleged grounds for relief satisfy the “threshold” issues of
                                             -5-
exhaustion and procedural default. Lovins v. Parker, 712 F.3d 283, 294 (6th Cir. 2013) (noting

that procedural default is a “threshold rule”); Wagner v. Smith, 581 F.3d 410, 415 (6th Cir.

2009) (calling exhaustion a “threshold question”).

       Exhaustion and procedural default are related because they, “advance[] the same

comity, finality, and federalism interests,” but they are generally distinct legal doctrines.

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). The exhaustion rule requires that an individual

“exhaust[] the remedies available in the courts of the State” before petitioning a federal court

for habeas corpus relief on the same grounds. § 2254(b)(1)(A). The United States Court of

Appeals for the Sixth Circuit has found that a claim for relief satisfies § 2254(b)(1)(A) when

its factual and legal basis has been “fairly presented” to the state courts. Wagner, 581 F.3d at

414. “[A] habeas petitioner need not exhaust any and all remedies that are potentially available

to him in state court.” Clinkscale v. Carter, 375 F.3d 430, 439 (6th Cir. 2004) (citing O'Sullivan

v. Boerckel, 526 U.S. 838, 844-45 (1999)). Therefore, a petitioner need not argue a claim for

relief by every means of collateral attack in state court before filing a § 2254 petition. See id.

at 438. However, a petitioner must present the factual and legal basis of his claim to the

relevant state’s highest court. Id. at 437. When the petitioner fails to do so but could,

conceivably, still raise the claim in state court, he has failed to exhaust that claim.

       The Sixth Circuit recognizes two types of procedural default. First, a § 2254 petitioner

can procedurally default when:

       (1) the petitioner fails to comply with a state procedural rule; (2) the state courts enforce
       the rule; (3) the state procedural rule is an adequate and independent state ground for
       denying review of a federal constitutional claim; and (4) the petitioner cannot show
       cause and prejudice excusing the default.




                                               -6-
Wheeler v. Simpson, 852 F.3d 509, 514 (6th Cir. 2017) (concisely articulating the analysis set

out in Maupin v. Smith, 785 F.2d 135 (6th Cir. 1986)). Second, the Sixth Circuit has also found

that a petitioner can procedurally default, “by failing to raise a claim in state court, and pursue

that claim through the state's ‘ordinary appellate review procedures.’” Williams v. Anderson,

460 F.3d 789, 806 (6th Cir. 2006) (quoting O'Sullivan, 526 U.S. at 847-48). Such failure is a

procedural default rather than an exhaustion issue when a petitioner can no longer pursue state

court remedies for the defaulted claim. Id. (distinguishing this type of procedural default from

exhaustion, which, under AEDPA, occurs when a petitioner has viable state court remedies at

the time of the petition’s filing). Federal habeas courts will not consider the merits of either

type of procedurally defaulted claim, “unless the petitioner demonstrates cause for the default

and prejudice resulting therefrom, or that failing to review the claim would result in a

fundamental miscarriage of justice.” Id.

                    B. Vaughan’s Claims and the Warden’s Arguments

       The Court considers whether these threshold issues bar the petitioner’s claims. The

Warden contends that Grounds 8 and 10 fail for lack of exhaustion, Grounds 2-7 and 9 are

procedurally defaulted, Grounds 2-11 are conclusory, and the Supreme Court of Kentucky’s

ruling on the Sixth Amendment speedy trial issue (Ground 1) should stand under an AEDPA

deference analysis. [Record No. 17]

       As the Warden’s brief indicates, Vaughan’s petition initially asserted the following

eleven grounds for habeas corpus relief:

       1.      Vaughan’s Sixth Amendment right to a speedy and public trial was violated.

[Record No. 1-2, pp. 21-25];



                                               -7-
       2.        Vaughan was denied due process under the Sixth and Fourteenth Amendments

when the Commonwealth spoliated and withheld 124,000 files from Crystal Wilbers’ mobile

phone. Id. at p. 25;

       3.        Vaughan was denied due process under the Sixth and Fourteenth Amendments

when the Commonwealth spoliated and withheld 92,000 files from his laptop. Id. at p. 26;

       4.        Vaughan’s Sixth Amendment speedy trial right was violated when the trial court

delayed his trial while he was engaging in a hunger strike. Id.;

       5.        Vaughan’s Sixth and Fourteenth Amendment rights were violated when the

Commonwealth withheld exculpatory Brady evidence. Id. at pp. 26-27;

       6.        Vaughan’s “defense was stolen” in violation of the Fourth, Fifth, Sixth, and

Fourteenth Amendments when Kentucky State Police officers seized privileged documents

pursuant to a warrant they fraudulently executed. Id. at p. 27;

       7.        Vaughan was denied effective assistance of trial counsel in violation of the Sixth

Amendment when the government withheld exculpatory Brady evidence. Id. at p. 28;

       8.        Vaughan was denied effective assistance of appellate counsel in violation of the

Sixth Amendment when his counsel misstated the record during his direct appeal. Id.;

       9.        Vaughan was denied due process under the Sixth Amendment when the trial

judge ceased to allow Vaughan access to his laptop, resulting in his inability to present a

defense or assist his attorneys in presenting a defense. Id. at pp. 28-29;

       10.       Vaughan was denied effective assistance of appellate counsel in violation of the

Sixth Amendment when his counsel failed to address several issues during his direct appeal.

Id. at 29; and



                                                -8-
       11.     Vaughan was denied due process under the Sixth Amendment when the

Supreme Court of Kentucky enforced the petition for rehearing ten-page limit found in

Kentucky Rule of Civil Procedure 76.32(3)(c). Id. at p. 29.

       Vaughan has since conceded in his reply that the Warden is correct that Grounds 5, 7,

8, and 10 are procedurally barred, but he asserts that “[t]he other grounds were explicitly dealt

with and presented to the KY Supreme Court.” [Record No. 31, p. 38] He argues that Ground

1, the straightforward Sixth Amendment speedy trial claim, should succeed because the

Supreme Court of Kentucky’s opinion was unreasonable under the facts presented. Id. at p.

27. He contends that Grounds 2, 3, 4, and 9 were addressed by the Supreme Court of Kentucky

in the direct appeal to the extent that they concern the alleged Sixth Amendment speedy trial

right violations. Id. at p. 38. Further, Vaughan argues that Ground 6 was specifically presented

to the trial and appellate court through his letters. Id. Finally, he states that Ground 11, which

his petition initially argued as a Sixth Amendment violation [Record No. 1-2, p. 29], was a

First and Fourteenth Amendment violation because the ten-page limit for petitions for

rehearing is arbitrary. [Record No. 31, p. 39] Vaughan also contends that the state court’s

denial of his motion to exceed the page limit [Record No. 1-3, p. 15] serves as cause and

prejudice to overcome any procedural bar to his other remaining claims because he did not

have enough space to present them in the limited brief. [Record No. 31, p. 39]

                                 C. Procedural Bar Analysis

       The Court notes at the outset that Vaughan’s plea controlled the contours of what was

presented to the Supreme Court of Kentucky, i.e. the arguments that face no procedural

problems under § 2254. The defendant, his counsel, and the Commonwealth’s Attorney signed

a conditional plea agreement that expressly waived Vaughan’s right to appeal except that “[the
                                              -9-
defendant] shall retain his right to appeal concerning his motion to dismiss for violations of

‘speedy trial.’” [Record No. 17-2, p. 161] His direct appeal’s initial and reply briefs only

concerned the speedy trial issue that is explicitly asserted in Ground 1 of his petition. [17-4,

pp. 12, 56] Vaughan’s petition for rehearing similarly only addresses the Sixth Amendment

speedy trial claim. [Record No. 1-3, pp. 3-11] His present § 2254 petition acknowledges that

he entered a conditional plea of guilty that reserved the right to appeal the Sixth Amendment

issue. [Record No. 1, p. 2] Finally, the Supreme Court of Kentucky recognized that the plea

was conditioned on the right to appeal the Sixth Amendment issue. [Record No. 1-6, p. 2] As

a result, Vaughan likely waived any right to appellate review of other issues raised in his

grounds for relief. See Kentucky Rule of Criminal Procedure (“RCr”) 8.09 (explaining that a

conditional plea of guilty in writing will only reserve the right to appeal a “specified trial or

pretrial motion.”).

       The Court agrees with Vaughan’s current position that Grounds 5, 7, 8, and 10 are

procedurally barred.2 The Court likewise finds that Grounds 2, 3, 4, and 9 are not barred

because, like Ground 1, they largely concern issues the state court addressed in its opinion

concerning the Sixth Amendment speedy trial issue. These latter grounds for relief all cite the

Sixth Amendment. The direct appeal explicitly briefed the impact of the following on his

speedy trial claim: delayed disclosure of the 123,000-124,000 files from his laptop (Ground

2), delayed disclosure of the ATF-related 92,000 files (Ground 3), and the hunger strike

(Ground 4). The state court addressed these arguments, as well as the argument that the denial


2
       Although Vaughan concedes in his reply that these claims are procedurally barred, the
Court nonetheless agrees with and adopts Magistrate Judge Atkins’ analysis that Grounds 8
and 10 should be dismissed for failure to exhaust while Grounds 5 and 7 should be dismissed
for procedural default. [Record No. 42, pp. 8-17]
                                             - 10 -
of laptop access affected trial preparation (Ground 9), in its opinion affirming the conviction.

[Record No. 17-4, pp. 61-76] Vaughan’s reply in the present matter states that he asserts these

Sixth Amendment grounds as they relate to the trial delay, and the Court accordingly finds that

he has exhausted them and faces no procedural default problems to the extent that they do

concern he speedy trial claim.

       However, Ground 6 is procedurally defaulted. Vaughan’s petition admits that he did

not raise the illegal seizure of privileged documents argument on direct appeal or in a post-

conviction action. [Record No. 1-2, p. 30] The record similarly shows that this claim was not

briefed in his direct appeal or his petition for rehearing. [Record No. 17-4, pp. 1-18, 56-60,

96-105]

       Vaughan has since lost the ability to litigate Ground 6 in Kentucky state courts,

presenting a procedural default, rather than an exhaustion, problem. The conditional plea

language indicates that he waived further review of the allegations in Ground 6. See RCr 8.09.

There is a slight chance that, despite the plea’s explicit limitations on issues for appeal, he

could have raised the basis of Ground 6 in his direct appeal if the issue had been, “brought to

the trial court's attention before the entry of the conditional guilty plea.” Dickerson v.

Commonwealth, 278 S.W.3d 145, 149 (Ky. 2009).               Still, Kentucky law would now

procedurally bar a RCr 11.42 motion for postconviction relief because he did not actually raise

the issue in the direct appeal. E.g. Clay v. Commonwealth, 454 S.W.2d 109, 110 (Ky. 1970)

(“The accused had a remedy by appeal for the consideration of the questions raised here, but

he did not appeal. We have consistently held that RCr 11.42 procedure is not a substitute for

an appeal and does not permit a review of all trial errors.”); see also Hampton v.

Commonwealth, 133 S.W.3d 438, 444 (Ky. 2004) (“Generally, a litigant may not raise on a
                                             - 11 -
subsequent appeal any question that could have been raised as well as those that were raised

upon a former appeal.”). Vaughan cannot litigate this issue in Kentucky courts, and the claim

is procedurally defaulted.

       Vaughan has also failed to sufficiently show cause and prejudice to overcome a

procedural default on Ground 6. He asserts that he did raise matter via letters that the courts

ignored. [Record No. 31, p. 38] However, procedural default ensues when a petitioner fails to

follow “ordinary appellate review procedures,” Williams, 460 F.3d at 806, and here, the

petitioner failed to mention this claim in the direct appeal or petition for rehearing.

       He also asserts a catchall argument that the state court’s denial of his motion to exceed

the page limit constitutes cause and prejudice for all procedurally barred claims. [Record No.

31, p. 39] But this argument likewise fails for two reasons. First, the contention is conclusory,

and “[h]abeas petitioners cannot rely on conclusory assertions of cause and prejudice to

overcome procedural default.” Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006).

Second, Vaughan has submitted the brief that he would have filed for the petition for rehearing

had the state court granted the motion to exceed the page limit, and that brief does not address

the alleged illegal seizure. [Record No. 31-1] The petitioner has failed to show cause and

prejudice regarding the procedural default of Ground 6, and the Court declines to reach the

merits on this claim. See Williams, 460 F.3d at 807.

       In summary, the Court does not reach the merits on Grounds 5, 6, 7, 8, and 10. The

Court agrees with Magistrate Judge Atkins and the petitioner regarding the procedural bars to

Grounds 5, 7, 8 and 10. Further, the Court finds that, despite his consistent assertions to the

contrary, the petitioner has procedurally defaulted Ground 6. The Court will address the merits

of Grounds 1, 2, 3, 4, 9, and 11 with the caveat that 2, 3, 4, and 9 will only be addressed to the
                                              - 12 -
extent they concern, as Vaughan now contends, the state court ruling on the Sixth Amendment

speedy trial issue.

                      III. Vaughan’s Claims to be Addressed on the Merits

                                    A. Standards of Review

       When a claim has been exhausted and is not procedurally defaulted, a federal habeas

court will consider the merits. In doing so, it applies a deferential standard of review under

AEDPA. The habeas court will not grant the petition unless the state court’s ruling:

       (1) resulted in a decision that was contrary to, or involved an unreasonable application
       of, clearly established Federal law, as determined by the Supreme Court of the United
       States; or
       (2) resulted in a decision that was based on an unreasonable determination of the facts
       in light of the evidence presented in the State court proceeding.

§ 2254(d)(1)-(2). The Supreme Court of the United States has held that the § 2254(d)(1)

“contrary to” clause allows a habeas court to grant a writ, “if the state court arrives at a

conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state

court decides a case differently than [the Supreme Court] has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). “Under the

‘unreasonable application’ clause, a federal habeas court may grant the writ if the state court

identifies the correct governing legal principle from [the Supreme Court’s] decisions but

unreasonably applies that principle to the facts of the prisoner's case.” Id. at 413.

       Regarding a § 2254(d)(2) “unreasonable determination of the facts,” state court

findings of fact are presumed to be correct, and the petitioner bears the burden of rebutting the

presumption by clear and convincing evidence. 28 U.S.C. § 2254(e); Burt v. Titlow, 571 U.S.

12, 18 (2013). “[A] state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance.” Burt,
                                              - 13 -
571 U.S. at 18 (internal quotations omitted). “[T]he record must ‘compel the conclusion that

the [state] court had no permissible alternative’ but to arrive at the contrary conclusion.”

Carter v. Brogan, 900 F.3d 754, 768 (6th Cir. 2018) (quoting Rice v. Collins, 546 U.S. 333,

341-42 (2006) (emphasis added)).

                           B. Analysis of the Speedy Trial Claims

       Vaughan essentially argues that Supreme Court of Kentucky made an unreasonable

determination of the facts under § 2254(d)(2), and consequently, its decision was a §

2254(d)(1) unreasonable application of the Supreme Court of the United States’ Sixth

Amendment precedent in Barker v. Wingo, 407 U.S. 514 (1972). [Record No. 31] The state

court applied the four-factor balancing test found in Barker and called it a “Barker inquiry.”

[Record No. 17-4, p. 68] The Court accordingly analyzes the state court decision’s application

of Barker.

       The Sixth Amendment to the United States Constitution states, in relevant part: “In all

criminal prosecutions, the accused shall enjoy the right to a speedy and public trial . . . .” U.S.

Const. amend. VI. In Barker, the Supreme Court held that speedy trial issues should be

evaluated on an ad hoc basis. Barker, 407 U.S. at 530. It fashioned a four-factor balancing

test for such assessments. Id.

       First, a court must determine the “length of the delay.” The length of the delay is a

threshold inquiry, and courts need not reach the other three factors if the accused has not shown

that the delay was long enough to be “presumptively prejudicial” rather than “ordinary.” Id.

“Nevertheless, because of the imprecision of the right to speedy trial, the length of delay that

will provoke such an inquiry is necessarily dependent upon the peculiar circumstances of the

case.” Id. A defendant is “the accused” for the purposes of the Sixth Amendment from the
                                              - 14 -
earlier of the indictment or the arrest, and the length of the delay is therefore measured from

the first of these events. Dillingham v. United States, 423 U.S. 64, 64-65 (1975).

       The length of the delay in this case was approximately 26 months, the time between

Vaughan’s December 2013 arrest and his February 2016 guilty plea. The state court found

this delay to be presumptively prejudicial [Record No. 17-4, pp. 69-70], and neither Vaughan,

nor the respondent contests this finding.

       The Court notes that the petitioner’s case was complex, but agrees that the

circumstances warrant examination of the latter three factors. Vaughan was indicted on six

counts of attempt to commit murder, one count of arson, and one count of wanton

endangerment after a prolonged shootout with law enforcement in Covington. The gravity and

complexity of the charges, as well as the related fact that the case evidently required extensive

discovery, weighs against further analysis. See Barker, 407 U.S. at 531 (noting that “the delay

that can be tolerated for an ordinary street crime is considerably less than for a serious,

complex” charge).     Still, the Court finds that twenty-six months is long enough to be

“presumptively prejudicial” and trigger further analysis.

       The second factor, “[t]he flag all litigants seek to capture,” is the reason for the delay.

United States v. Loud Hawk, 474 U.S. 302, 315 (1986).         The purpose of this inquiry is to

determine, “whether the government or the criminal defendant is more to blame for [the]

delay.” Doggett, 505 U.S. at 651. The Supreme Court explained in Barker that when courts

evaluate the government’s justification for a delay:

       [d]ifferent weights should be assigned to different reasons. A deliberate attempt
       to delay the trial in order to hamper the defense should be weighted heavily
       against the government. A more neutral reason such as negligence or
       overcrowded courts should be weighted less heavily but nevertheless should
       be considered since the ultimate responsibility for such circumstances must rest
                                             - 15 -
       with the government rather than with the defendant. Finally, a valid reason,
       such as a missing witness, should serve to justify appropriate delay.

Barker, 407 U.S. at 531. However, when a delay is caused by the action or inaction of the

accused’s counsel, that delay is attributable to the defendant because the attorney is his agent.

Vermont v. Brillon, 556 U.S. 81, 92-94 (2009) (holding that delays incurred by assigned

counsel public defenders are attributable to defendants even though the attorneys are paid by

the state); see also Coleman v. Thompson, 501 U.S. 722, 753 (1991) (finding that petitioners

“bear the risk of attorney error” regarding their attorneys’ action or failure to act because

counsels are agents).

       The state court found that the reasons for the delay either weighed against Vaughan or

are valid or neutral reasons attributable to the Commonwealth. First, it concluded that the

prolonged time between the March 2014 arraignment and March 2015 first trial date is directly

attributable to Vaughan because his initial retained counsel failed to file a timely notice of the

defendant’s intent to pursue a mental health defense and likewise failed to turn over documents

to Vaughan’s subsequent counsel. [Record No. 17-4, pp. 70-71] Second, the court determined

that the delay between the June 2015 second trial date and February 2016 third trial date weighs

the factor against Vaughan because: (1) the Commonwealth’s disclosure of the 92,000 files

immediately before the second trial date is a neutral or valid cause for delay because the ATF

had not provided them to the Commonwealth; (2) the delay caused by Vaughan’s hunger strike

and subsequent mental evaluation is attributable to him because it was voluntary; (3) any delay

caused by the trial court’s handling of the prison laptop issue is attributable to him because he

was harassing Wilbers; and (4) the reasons for setting the February 2016 trial date are neutral

because he claimed indigency and the court had a crowded docket. Id. at 71.

                                              - 16 -
       The Court finds that, despite the state court’s failure to account for the delay between

the March and June 2015 trial dates, the record and Supreme Court precedent demonstrate that

its broader conclusion was justified. The Commonwealth produced large amounts of discovery

files shortly before trial on two occasions: once when it disclosed the misplaced 123,000-

124,000 Wilbers files before the first trial date and again when it provided the more than 92,000

ATF-procured files before the second trial. Vaughan asserts, and the Court agrees, that the

state court overlooked this event as a reason for the delay between the first two trial dates.

[Record No. 31, p. 10] Still, no court has found a deviant motive for the first file dump, and

the Commonwealth reasonably explained that the detectives misplaced the files. [Record No.

17-2, p. 110] The record indicates that even if the delay between the March 2015 and June

2015 trial dates is entirely attributable to the government due to this discovery issue, the reason

for the delay was negligence, which is neutral and weighted less heavily than a deliberate

attempt to delay trial.

       All other reasons for the twenty-three month delay between arraignment and plea are

valid, neutral, or negatively attributable to Vaughan.3 The reason for the one-year delay

between the March 2014 arraignment and March 2015 first trial date clearly weighs against

Vaughan because his retained counsel’s actions and inaction necessitated a later date for trial.

The Commonwealth’s second large discovery file disclosure is attributable to the government

but valid due to the ATF’s failure to produce evidence earlier. Even if he had a right to



3
       The operative date for determining the Barker inquiry’s “length of the delay” is the
December 2013 date of Vaughan’s arrest, but the optimal date for analyzing trial delays is the
date of arraignment because no party considered trial dates prior to this time. The length of
the delay was approximately twenty-six months, but the time between arraignment and plea,
which occurred one week prior to the February 2016 trial date, was twenty-three months.
                                              - 17 -
undertake the hunger strike, the consequence of the voluntary action, i.e. the trial delay due to

mental health evaluations, is attributable to Vaughan and is, at least, a neutral reason and likely

a deliberate act that weighs against Vaughan. The court’s busy docket is a neutral reason

attributable to the courts, and the indigency issue is a neutral reason attributable to Vaughan.

Finally, it seems unlikely that Vaughan’s harassment of Wilbers caused any substantive delay,

as the proceedings concerning that episode occurred between the delays caused by the file

disclosures.

         It is difficult to arrive at the conclusion that the Commonwealth was “more to blame”

for the twenty-three month period at issue than Vaughan because he contributed significantly

to the delay and no evidence suggests that the government took any deliberate action to prolong

the proceedings and prejudice the petitioner. Twelve of the twenty-three months of delay

between arraignment and plea are directly attributable to Vaughan and weigh against him. The

remainder of the delays have, at best, valid or neutral origins variably attributable to Vaughan,

the Commonwealth, and the Courts. At worst, a portion of the delay between the June 2015

trial date and February 2016 plea and final trial date weighs heavily against Vaughan for his

deliberate action. The state court’s determination that the reasons for delay are valid, neutral,

or negatively attributable to Vaughan was not unreasonable. The Court accordingly agrees

with the state court that the second factor, on the whole, weighs against Vaughan’s speedy trial

claim.

         The third factor to be addressed is whether the defendant asserted the speedy trial right.

“The more serious the deprivation, the more likely a defendant is to complain. The defendant's

assertion of his speedy trial right, then, is entitled to strong evidentiary weight in

determining whether the defendant is being deprived of the right.” Barker, 407 U.S. at 531-
                                               - 18 -
32. However, assertions of the right, “must be viewed in the light of [the accused’s] other

conduct,” and is entitled to less weight when the accused is to blame for trial delays. Loud

Hawk, 474 U.S. at 314.

       The state court determined that this factor weighed against Vaughan because his

assertion was of the right was not vigorous and his counsel acquiesced to several of the

continuances. In his reply brief, which was not before the state court, Vaughan points to

sixteen letters to the court that asserted the speedy trial right, beginning with the August 2014,

correspondence. [Record No. 31, pp. 3-7] But while these letters seem to clearly weigh in

Vaughan’s favor, the fact that many of the trial delays are attributable to him because of his

actions or his counsel’s actions weighs against him. Therefore, the Court agrees with the state

court’s determination on this factor.

       The fourth and final factor is prejudice to the defendant. Prejudice is evaluated in light

of three interests: “(1) to prevent oppressive pretrial incarceration; (2) to minimize anxiety and

concern of the accused; and (3) to limit the possibility that the defense will be impaired.”

Barker, 407 U.S. at 532. The last interest (impairment of the defense) is weighted heaviest

because, “the inability of a defendant adequately to prepare his case skews the fairness of the

entire system.” Id. “[The] possibility of prejudice is not sufficient to support [an accused’s]

position that [his] speedy trial rights were violated,” particularly when the defendant cannot

prove that his defense was impaired. Loud Hawk, 474 U.S. at 315.

       The state court found, and this Court agrees, that Vaughan has identified nothing that

would “render [his] incarceration oppressive.” [Record No. 17-4, p. 73] Vaughan claims that

his incarceration was oppressive because he could not afford his $250,000 bond and his

incarceration led to indigency. [Record No. 31, pp. 32-33]        This is true, but incarceration
                                              - 19 -
while awaiting trial often has such adverse consequences, as the Supreme Court has noted. See

Barker, 407 U.S. at 532. Such consequences alone fail to establish that the incarceration was

“oppressive.”

       The state court also found that Vaughan suffered “no unusual anxiety as a result of the

charges against him.” [Record No. 17-4, pp. 73-74] Vaughan does not identify Supreme Court

precedent that would render the state court’s analysis under the circumstances “unreasonable.”

Nevertheless, his reply’s arguments regarding his repeated letters requesting a speedy trial, the

appointment of a guardian ad litem, and his hunger strike present a fairly compelling case that

the anxiety prong of the fourth factor weighs in his favor under Barker. [Record No. 31, pp.

33-34] It is hard to conceive how the petitioner could have been more anxious under the

circumstances.

       But the most important interest (impairment to the defense) weighs against Vaughan.

The state court again mangled the facts regarding the two file disclosures, but the record

indicates that it arrived at the correct conclusion that this prong weighs against Vaughan. The

late disclosure of Wilbers’ files may have resulted in the trial delay from March to June 2015,

but Vaughan provides no argument that explains how this actually impaired his defense apart

from his repeated and unjustified claims that the Commonwealth “spoliated the evidence.”

Record No. 31, pp. 34-35; see Loud Hawk, 474 U.S. at 315 (requiring a showing of actual,

rather than possible, impairment). Similarly, he fails to make a nonconclusory argument that

the second production of files at issue, the instance involving the ATF, impaired his defense.

Record No. 31, pp. 34-35. And, as the state court notes, any impairment attributable to the

trial court’s revocation of laptop privileges stemmed from his own actions because Vaughan



                                             - 20 -
used the computer to harass Wilbers. This impairment prong therefore weighs against

Vaughan.

       Two out of the three prongs of the fourth factor weigh against the petitioner. The Court

therefore finds that the state court did not unreasonably apply Supreme Court precedent in

determining that this factor weighs against Vaughan.

       The Supreme Court of Kentucky’s opinion concerning the Sixth Amendment issues is

entitled to deference under § 2254. Applying such an analysis, the Court declines to grant the

petition on the speedy trial claims because the state court, at the very least, did not

unreasonably apply Barker or base its decision on an unreasonable determination of all

relevant facts. As noted, the Court also agrees with the state court’s broader conclusions

regarding each factor.

                            C. Analysis of the Page Limit Claim4

       Vaughan is capable of raising interesting arguments when he proceeds pro se, but as

the record demonstrates, he is not concise. Ground 11 of the petition attempts to capitalize on

his verbosity by alleging that the Supreme Court of Kentucky violated his constitutional rights




4
        Ground 11 is likely procedurally barred because Vaughan’s state court motion seeking
leave to file a petition that exceeds the page limit did not actually allege what Ground 11
alleges, i.e. denial of leave to file a longer brief is unconstitutional. [Record No. 17-4, pp. 90-
91] Instead, he alleged that he needs more pages to prove other constitutional violations. Id.
However, the Warden does make this argument, and Vaughan did not have a chance to respond
to it. The Court accordingly addresses the merits. See Howard v. Bouchard, 405 F.3d 459,
476 (6th Cir. 2005) (indicating that habeas courts should not ordinarily raise procedural default
sua sponte because, “a petitioner [may] be disadvantaged without having had an opportunity
to respond.”).
                                              - 21 -
when it enforced the Kentucky Rule of Civil Procedure 76.32(3)(c) ten-page limit on petitions

for rehearing.5

       He calls the limit “arbitrary” but makes no argument regarding why this entitles him to

habeas corpus relief under § 2254. [Record no. 31, p. 39] Additionally, the Court has read the

longer twenty-page brief that Vaughan sought to submit to the appellate court [Record No. 31-

1] and finds nothing that would entitle him to relief. And other courts have found that

enforcing page limits is “a rather ordinary practice” that does not offend due process rights.

E.g., Watts v. Thompson, 116 F.3d 220, 224 (7th Cir. 1997); Thomason v. Ludwick, No. 2: 09–

11012, 2011 WL 2693361, at *13 (E.D. Mich. July 12, 2011) (finding this to be the true in the

context of a § 2254 petition). This Court likewise declines to find a constitutional violation

that entitles him to relief on Ground 11.

                               IV. Certificate of Appealability

       A federal habeas court that denies a § 2254 petition must determine whether a COA

should issue. Rule 11 of the Rules Governing Section 2254 Cases in the United States District

Courts. Under AEDPA, a court may issue a COA for a § 2254 petition, “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

To successfully obtain a COA, Vaughan must show that “reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).




5
     The petition itself alleges that this was a violation of the Sixth and Fourteenth
Amendments while the reply claims that this was a violation of the First and Fourteenth
Amendments. [Record Nos. 1-2, p. 29 and 31, p. 39]
                                             - 22 -
        The Court finds that no COA should issue for Grounds 5, 6, 7, 8, 10, and 11. Vaughan

concedes that 5, 7, 8, and 10 are procedurally barred, and he has offered no argument that

suggests that reasonable jurists would dispute the Court’s conclusions that Ground 6 is

procedurally defaulted and Ground 11 is meritless.

        The Court also concludes that a COA should not issue for Grounds 1, 2, 3, 4, and 9. It

is true that the state court appears to have overlooked the Commonwealth’s initial disclosure

of files prior to the first trial date, but the petitioner has failed to establish that reasonable jurists

could disagree with this Court’s conclusion that the state court, on the whole, did not

unreasonably apply Barker given all of the facts pertaining to the Sixth Amendment claim.

The Barker court indicated that a speedy trial inquiry involves a considerable amount of

discretion in determining how procedural and factual circumstances affect each factor as well

as how the factors themselves should be weighted in each case. Barker, 407 U.S. at 533 (“[The

four factors] are related factors and must be considered together with such other circumstances

as may be relevant. In sum, these factors have no talismanic qualities; courts must still engage

in a difficult and sensitive balancing process.”). Here, the state court reasonably emphasized

Vaughan’s role in prolonging the trial court proceedings as well as the fact that any delay

attributable to the Commonwealth resulted from neutral or valid reasons. Barker is a malleable

test, and the state court’s considerations and determinations were not an unreasonable

application of Supreme Court precedent. Vaughan has not established that reasonable jurists

could disagree with this conclusion, and the Court will decline to issue a COA.

                                  V. Discovery-Related Motions

        Vaughan filed a motion for an evidentiary hearing and to expand the record [Record

No. 36] on August 7, 2019, and subsequently moved for limited discovery [Record No. 44] on
                                                 - 23 -
September 17, 2019. The Court declines to grant these discovery-related motions because the

current record establishes that his petition should be denied.

       The Rules Governing Section 2254 Cases require a federal habeas court to review the

state court and federal petition records, “to determine whether an evidentiary hearing is

warranted.” R. 8(a) of the Rules Governing Section 2254 Cases in the United States District

Courts. However, AEDPA states:

       If the applicant has failed to develop the factual basis of a claim in State court
       proceedings, the court shall not hold an evidentiary hearing on the claim unless the
       applicant shows that . . . a factual predicate that could not have been previously
       discovered through the exercise of due diligence; and the facts underlying the claim
       would be sufficient to establish by clear and convincing evidence that but for
       constitutional error, no reasonable factfinder would have found the applicant guilty of
       the underlying offense.

§ 2254(e)(2)(A)(ii)-(B) (emphasis added). The Supreme Court has also held that “review

under § 2254(d)(1) is limited to the record that was before the state court that adjudicated the

claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       Vaughan’s petition largely requires an exercise in § 2254(d)(1) deference, and the Court

has no power to hold an evidentiary hearing. To the extent he advances procedurally barred

claims and argues that the state court based its decision in § 2254(d)(2) unreasonable

determinations of the facts, the Court finds that he has not met his burden under § 2254(e)(2).

Despite his desire to discover and produce additional evidence, Vaughan’s motion states:

“[t]he clear & convincing evidence of the trial court record presented to the KY Supreme Court

clearly demonstrates that the KY Supreme Court's factual findings resulted in findings of fact

that were clearly erroneous & objectively unreasonable.” [Record No. 36, p. 2] Simply put,

Vaughan acknowledges that the factual bases of his claims were developed in the state court

proceedings but contends that the state appellate court was wrong. The Court agrees that the
                                             - 24 -
record on appeal was sufficient to resolve this case and finds an evidentiary hearing

unnecessary.

       The Court finds an expansion of the record and discovery unnecessary for the same

reason. Habeas courts have discretion to order expansions of the record or limited discovery,

but there is no reason to do so here because the record demonstrates that the state court

determinations should stand. See R. 6(a), 7(a) of the Rules Governing Section 2254 Cases in

the United States District Courts.

       Vaughan also appears to seek discovery to recover documents that he believes will

vindicate his positions in several civil cases formerly before this Court and demonstrate that

he has not threatened public officials.6 [Record No. 43, pp. 2-3] The Court refuses to indulge

these requests.

                                     VI. Motion to Reconsider

       Vaughan filed a motion on October 21, 2019, asking the Court to reconsider its Order

[Record No. 46] denying an extension to file objections to the Magistrate Judge’s report.

[Record No. 47] The petitioner misconstrues the language of this Order. But even if he had

not done so, he fails to cite any law that supports relief on this matter. The Court has given

extensive consideration to the petition’s arguments in this de novo review despite Vaughan’s

ad hominem attacks and distracting efforts to relitigate prior cases.

       Based on the forgoing analysis, it is hereby


6
       See Vaughan v. Ky. Army Nat’l Guard, No. 3: 15-cv-006-GFVT (E.D. Ky. 2016);
Vaughan v. Ky. Army Nat'l Guard, No. 3: 12-053-DCR (E.D. Ky. 2012); Vaughan v. Ky. Army
Nat'l Guard, No. 3: 12-035-DCR (E.D. Ky. 2012); Vaughan v. Ky. Army Nat'l Guard, No. 3:
12-034-DCR (E.D. Ky. 2012); Vaughan v. Ky. Army Nat'l Guard, No. 3: 12-033-DCR (E.D.
Ky. 2012); Vaughan v. United States, No. 3: 10-054-DCR (E.D. Ky. 2010); Vaughan v.
Brigham, No. 3: 10-005-DCR (E.D. Ky. 2010).
                                              - 25 -
       ORDERED as follows:

       1.     Petitioner Michael Vaughan’s 28 U.S.C. § 2254 petition [Record No. 1] is

DENIED.

       2.     Petitioner’s motion for an evidentiary hearing and to expand the record [Record

No. 36], motion for limited discovery [Record No. 44], and motion to reconsider [Record No.

47] are DENIED.

       3.     The Clerk of the Court is directed to forward a copy of this Memorandum

Opinion and Order to the petitioner.

       4.     A certificate of appealability shall not issue.

       Dated: October 21, 2019.




                                             - 26 -
